Richardson, Judge,
delivered the opinion of the court.
This suit was brought under our statute concerning boats and vessels for the breach of a contract of affreightment made in Pittsburgh and to be performed in St. Louis, where the ’cause of action accrued. It was shown that at the date of the contract and from thence continuously to the time of the institution of the suit the owners of the defendant were nonresidents of this state, and it is insisted that this fact of itself defeated the jurisdiction of our courts. The same question arose in the case of Yore v. Steamboat C. Bealer, decided at this term, in which it was held that boats navigating the waters of this state, no matter where the owners reside, are rightfully within the provisions of our law and stand in our courts on the footing of domestic vessels.
*161There was evidence to warrant the first and second instructions asked by the plaintiff and given. The drayman testified that as agent of the plaintiff he delivered the malt to the boat, and that the disagreement in reference to the price did not occur until after the malt was on board and he had requested the clerk to sign a bill of lading. Under all the circumstances his relation to the transaction was such as to authorize him to speak on that occasion for the plaintiffs, and if the freight was taken under a mutual mistake the defendant should have re-delivered it of carried it at the price mentioned in the dray ticket.
The judgment will be affirmed,
the other judges concurring.